Opinion by
Johnson, J.
At the trial the owner of Robert Werk & Co. testified that he supplied the appraiser with the correspondence and cables of offerings made him by Chinese exporters, together with all other information he had on the subject, and it was decided that the entered values were the proper values *244for the goods. Subsequently, upon the basis of information contained in an affidavit supplied by one of his competitors, the values were advanced. From the evidence presented the court was of the opinion that the petitioners acted in good faith without intention to defraud the Government of revenue or to conceal or misrepresent the facts or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.